Citation Nr: 0102493	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-20 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased disability rating for arthritis 
of the left knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted an increased rating for 
the veteran's service-connected post-traumatic arthritis of 
the left knee from 10 percent to 20 percent disabling.  The 
veteran filed a timely appeal to the disability rating 
assigned.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran's left knee disorder is currently manifested 
by relatively limited clinical and x-ray findings on 
examinations, including limited motion ranging from 0 degrees 
to 80-85 degrees, mild crepitus, and some narrowing of the 
knee joint and subjective evidence of painful motion, 
difficulty with balance, fatigability, and some guarding of 
left knee.  There is no objective evidence of subluxation, 
laxity, decreased muscle strength, effusion, instability, 
tenderness, redness, heat or abnormal movement.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for the veteran's post-traumatic arthritis of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.63, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261, 5262 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that all necessary 
notice has been furnished.  In this regard, the Board 
observes that the veteran was afforded a VA examination in 
May 1999, and testified at a hearing before an RO hearing 
officer in October 1999.  Accordingly, the Board finds that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by statute.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5103 
and 5103A, 5106-7). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Evidence relevant to the current level of severity of the 
veteran's post-traumatic arthritis of the left knee includes 
the report of a VA joints examination conducted in May 1999.  
At that time, the veteran complained of constant aching pain 
over the entire left knee joint.  He estimated that this pain 
was a 5 on a scale of 1 to 10, although it sometimes 
increased to a 10.  The veteran also complained of weakness, 
swelling, giving way, fatigability and lack of endurance of 
the left knee.  He denied any stiffness, heat, redness, 
locking, dislocation or subluxation.  He indicated that his 
knee problems were worse in damp, cold weather, when 
ascending or descending steps, and when driving.  He reported 
decreased left knee motion, and walked with a limp, using a 
cane as needed.  When asked how this disorder affected his 
activities of daily living, he stated that he had no strength 
in his left knee, and had trouble walking.

On examination, range of motion of the veteran's left knee 
was from zero to 85 degrees, with pain and grimacing.  There 
was no pain to palpation, but there was mild crepitus.  
Anterior and posterior drawer sign, Lachman's test, and 
McMurray's test were all negative.  There was no ligamentous 
laxity of the knee.  Both ankles had a full range of motion, 
with no pain.  Heel, toe, and tandem walk were slightly off 
balance.  The veteran was unable to balance himself on his 
left foot.  Romberg test was positive.  The veteran would not 
attempt a deep knee bend.  Muscle strength was 5/5 
bilaterally in the lower extremities.  Sensation was intact 
to light touch in the lower extremities, and there was no 
edema.  The veteran did not use a brace, cane or assistive 
device at the time of examination, but he did walk with a 
limp.  The examiner noted some subjective evidence of painful 
motion, edema, and some guarding of the left knee.  However, 
there was no effusion, instability, weakness, tenderness, 
redness, heat or abnormal movement.  There was no ankylosis.  
The examiner diagnosed traumatic arthritis, left knee.

Also of record is an outpatient treatment note dated in 
September 1999 from William C. Nash, M.D., a physician at 
Elizabethtown Orthopaedic Associates, P.S.C., a private 
health care facility.  At the time of this treatment, the 
veteran complained of pain and limited motion in the left 
knee.  He stated that he was having increasing difficulty 
with ambulation and stair climbing, noting that he could not 
climb stairs with the left leg.  On physical examination, the 
veteran was able to extend his left knee fully, but flexion 
was limited to 80 degrees.  Beyond that degree of flexion, he 
complained of severe pain.  His knee was stable to 
varus/valgus and drawer testing.  His Homan's sign was 
negative, and his leg was neurovascularly normal.  X-rays 
revealed narrowness in the joints, but overall the cartilage 
on the femoral and tibial side appeared reasonably well 
preserved.  The examiner's impression was of mild to moderate 
arthritis of the left knee, with possible degenerative 
cartilage tears and limited motion.

In October 1999, the veteran testified at a hearing before an 
RO hearing officer.  At that time, he stated that he suffered 
from constant pain in his left knee, which became worse the 
more he used it.  He indicated that his left knee gave out 
and caused him to stumble quite often, and that he had to be 
very careful not to lose his balance when turning or walking.  
He stated that he had never fallen to the ground, but 
sometimes had fallen into walls when his knee gave out.  He 
reported that he did not use a brace, but sometimes wore an 
Ace bandage for support.  He also stated that his doctor had 
discussed the possibility of arthroscopic surgery on the 
veteran's knee.  The veteran described his knee pain as a 7 
on a scale of 1 to 10 on an average day when he sat around, 
but indicated that it went as high as 10 when he had to walk 
around.  He also complained of weakness in the left knee, 
noting that when he climbed stairs he always climbed with his 
right leg first, then drew his left leg up behind him, since 
it would not support much weight.

The veteran's post-traumatic arthritis of the left knee has 
been evaluated as 20 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, DC 5010, pursuant to which the severity 
of traumatic arthritis is evaluated.  DC 5010 states that 
traumatic arthritis is to be rated as degenerative arthritis 
under DC 5003.  DC 5003, in turn, states that the severity of 
degenerative arthritis, established by X-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected.  

Therefore, the Board has considered the application of DC 
5260, pursuant to which the severity of limitation of leg 
flexion is evaluated.  However, as the veteran's knee has 
been shown to have from 80 degrees to 85 degrees of flexion, 
well in excess of the limitation of flexion to 45 degrees 
needed for the minimum compensable (10 percent) rating under 
DC 5260, a rating under this code would not result in a 
compensable evaluation.

The Board has also considered the application of DC 5261, 
pursuant to which the severity of limitation of leg extension 
is evaluated.  However, since the veteran's knee had full 
extension to zero degrees at the time of examinations in May 
1999 and September 1999, a rating under this code is not 
warranted.

However, DC 5003 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, painful motion.  Thus, since the 
veteran's limitation of knee motion is noncompensable under 
the appropriate diagnostic codes, and he has been found to 
suffer from painful knee motion, the Board finds that the 
veteran's left knee arthritis warrants a 10 percent rating 
under DC 5003. 

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other, related 
codes.  In this regard, the Board notes that the severity of 
the veteran's left knee disorder was most recently evaluated 
by the RO under the provisions of DC 5262, pursuant to which 
the severity of impairment of the tibia and fibula is 
evaluated.  Under this code, a 10 percent rating is warranted 
for malunion of the tibia and fibula, with slight knee or 
ankle disability.  A 20 percent rating is warranted for 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent rating is warranted for malunion of 
the tibia and fibula with marked knee or ankle disability.  
Finally, a 40 percent rating is warranted when there is 
actual nonunion of the tibia and fibula, with loose motion 
requiring the use of a brace.

A review of the evidence detailed above reveals no evidence 
that the veteran's tibia and fibula are either malunited or 
nonunited, as contemplated by DC 5262.  In addition, the 
veteran's left ankle does not appear to show any disability.  
However, examination of the veteran's left knee has shown 
limited flexion, mild crepitus, and some narrowing of the 
knee joint on x-ray examination.  In addition, the veteran 
has provided extensive testimony, which the Board finds 
credible, as to the ways in which the pain and decreased 
range of motion of his left knee have made the normal tasks 
of everyday living difficult.  Specifically, the veteran has 
complained of constant aching pain, swelling, giving way, 
weakness and fatigability of the left knee, which makes 
everyday tasks such as walking up steps and driving and 
automobile somewhat difficult, as well as a loss of balance 
when walking.  In this regard, the Board notes that while lay 
witnesses are generally not competent to offer evidence which 
requires medical knowledge, such as opinions regarding 
medical causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Furthermore, many of these complaints, to include pain on 
motion and difficulty with balance, have been objectively 
confirmed upon medical examination.  Such symptoms would 
undoubtedly result in some functional loss in addition to 
that which has objectively been demonstrated, and which the 
Board must consider.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The Board therefore 
determines that the objective evidence of slightly limited 
left knee motion, when viewed in conjunction with the 
veteran's hearing testimony and consistent complaints of 
constant aching pain on use in the left knee with resultant 
additional functional impairment establishes that the 
veteran's left knee disorder more closely approximates the 
moderate level of severity contemplated by a 20 percent 
rating under DC 5262.  The Board further finds that this is 
consistent with the examiner's statement following 
examination in September 1999 that the veteran suffered from 
"mild to moderate" arthritis of the left knee.

However, the Board finds that the veteran's overall knee 
disability is not marked, particularly in light of the 
examination findings which show impairment mild to moderate 
in degree.  In this regard, the Board observes that recent 
physical examinations have found no evidence of any 
stiffness, locking, instability, subluxation, laxity, edema, 
decreased muscle strength, or effusion, and x-rays showed 
some joint narrowness but overall well-preserved cartilage of 
the femur and tibia.  In addition, objective tests of knee 
disability have been negative, including drawer sign, 
Lachman's test, McMurray's test, varus/valgus test, and 
Homan's sign.  Therefore, the Board finds that the veteran's 
left knee disability does not meet the level of severity 
contemplated by a 30 percent rating under DC 5262.

The Board has also considered rating the veteran's knee 
disorder under the provisions of other similar codes.  
However, there is no evidence that the veteran suffers from 
left knee ankylosis, as contemplated by DC 5256, recurrent 
subluxation or lateral instability, as contemplated by DC 
5257, or dislocated semilunar cartilage, as contemplated by 
DC 5258.  Further, in July 1997, VA's General Counsel issued 
a precedential opinion (VAOPGCPREC 23-97) holding that a 
claimant who has both arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 (or 5010) 
and 5257, while cautioning that any such rating must be based 
on additional disabling symptomatology.  Cf. 38 U.S.C.A. § 
4.14 (rating of same disability under different diagnostic 
codes constitutes "pyramiding," and is to be avoided); 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (facial 
scars entitled to separate ratings for both pain and 
disfigurement).  In this case, the veteran's limitation of 
range of motion is not applicable in rating arthritis since 
motion is not limited to a sufficient degree, and since 
instability has not been objectively documented.

Finally, the Board has also considered the contention by the 
veteran's representative that the provisions of 38 C.F.R. 
§ 4.63, as they relate to loss of the use of a foot, are for 
consideration.  This section states that the loss of the use 
of a foot, for the purpose of special monthly compensation, 
will be held to exist when no effective function remains 
other than that which would be equally well served by an 
amputation stump at the site of election below the knee with 
use of a suitable prosthetic appliance.  However, while the 
overall functioning of the veteran's left leg is diminished 
due to pain and weakness in his left knee, in this case there 
is no evidence that the functioning of the veteran's left 
foot is in any way diminished.  On the contrary, examination 
of the veteran's left foot and ankle revealed entirely normal 
findings at the time of examination in May 1999.  Therefore, 
as the evidence does not show that "no effective function 
remains" in the veteran's foot, the provisions of section 
4.63 are not for application.

For the foregoing reasons, the Board finds that a 20 percent 
rating is the appropriate rating for the veteran's post-
traumatic arthritis of the left knee.  The Board would point 
out that its determination of the instant claim is based 
solely upon the provisions of the VA's Schedule for Rating 
Disabilities.  However, the Board further finds that the 
nature of the veteran's left knee disorder is neither unusual 
nor exceptional in nature, and it has not been shown to 
markedly interfere with employment or require frequent 
inpatient care so as to render impractical the application of 
regular schedular standards.  Hence, a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

An increased disability rating for the veteran's post-
traumatic arthritis of the left knee is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

